Citation Nr: 0636238	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-40 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of both knees, prior to February 22, 2005.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee, from February 22, 2005.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee, from February 22, 2005.

4.  Entitlement to an initial rating in excess of 10 percent 
for fibromyalgia, prior to February 22, 2005.

5.  Entitlement to a rating in excess of 40 percent for 
fibromyalgia, from February 22, 2005.

6.  Entitlement to a compensable evaluation for mitral valve 
prolapse.

7.   Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle fracture.

8.  Entitlement to service connection for rheumatoid 
arthritis.

9.  Entitlement to service connection for arthritis of the 
cervical spine.

10.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

11.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to the veteran's service-connected 
fibromyalgia.

12.  Entitlement to service connection for headaches, claimed 
as secondary to the veteran's service-connected fibromyalgia.

13.  Entitlement to service connection for eczema, claimed as 
secondary to the veteran's service-connected fibromyalgia.

14.  Entitlement to service connection for depression, 
claimed as secondary to the veteran's service-connected 
fibromyalgia.

15.  Entitlement to service connection for diverticulitis, 
claimed as secondary to the veteran's service-connected 
fibromyalgia.

16.  Entitlement to service connection for hypertension, 
claimed as secondary to the veteran's service-connected 
mitral valve prolapse.

17.  Entitlement to service connection for heart disease, 
claimed as secondary to the veteran's service-connected 
mitral valve prolapse.

18.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, and if so, entitlement to service 
connection for the same.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.

The issues of entitlement to a compensable rating for mitral 
valve prolapse and service connection for a bilateral foot 
disorder are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


FINDINGS OF FACT

1.  Prior to February 22, 2005, the veteran's bilateral knee 
arthritis was manifested by normal range of motion and 
episodic pain.

2.  Since February 22, 2005, the veteran's right knee 
arthritis has been manifested by slight limitation of flexion 
(to 105 degrees) with pain on testing, but no objective 
evidence of ankylosis, instability, or subluxation.

3.  Since February 22, 2005, the veteran's left knee 
arthritis has been manifested by slight limitation of flexion 
(to 110 degrees) with pain on testing, but no objective 
evidence of ankylosis, instability, or subluxation.

4.  Prior to February 22, 2005, the veteran's fibromyalgia 
was manifested by nearly monthly exacerbations of joint pain, 
sleep disruption, headaches, depression, and gastrological 
complaints, with intermittent periods of relief from therapy.

5.  Since February 22, 2005, the veteran's fibromyalgia is 
manifested by constant symptoms with little relief from 
therapy.

6.  The veteran's left ankle disability is manifested by 
moderate limitation of motion with pain.  

7.  The evidence does not demonstrate that the veteran's left 
ankle disability results in marked limitation of motion, 
ankylosis, malunion of bones, or surgical removal of the 
ankle bone.

8.  Seronegative rheumatoid arthritis was first manifested 
two years after service and is not related to the veteran's 
service.

9.  Degenerative spondylosis of the cervical spine was first 
manifested many years after service and is not related to the 
veteran's service.

10.  Degenerative disc disease of the lumbosacral spine was 
first manifested many years after service and is not related 
to the veteran's service. 

11.  A sleep disorder, headaches, depression, and 
diverticulitis are all symptoms currently experienced in the 
context of the veteran's service-connected fibromyalgia and 
are not otherwise related to the veteran's service.

12.  The veteran's hypertension was first manifested many 
years after service and is not related to her service.

13.  A current diagnosis of heart disease is not supported by 
the record.

14.  A current diagnosis of eczema is not supported by the 
record.

15.  In November 1996, the RO denied a claim for service 
connection for bilateral foot problems to include plantar 
fasciitis.  The veteran did not appeal this decision.

16.  Evidence presented since the November 1996 denial bears 
directly on the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to February 2005 for bilateral knee arthritis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (2006).

2.  The criteria for a rating in excess of 10 percent since 
February 2005 for right knee arthritis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (2006).

3.  The criteria for a rating in excess of 10 percent since 
February 2005 for left knee arthritis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010 (2006).

4.  The criteria for a 20 percent rating, and no higher, for 
fibromyalgia are met, prior to February 22, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5025 (2006).

5.  The criteria for a rating in excess of 40 percent for 
fibromyalgia after February 22, 2005 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5025 (2006).

6.  The criteria for a rating in excess of 10 percent for 
residuals of a left ankle fracture are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2006).

7.  Seronegative rheumatoid arthritis was not incurred or 
aggravated in the veteran's active duty service; nor may it 
be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

8.  Degenerative spondylosis of the cervical spine was not 
incurred or aggravated in the veteran's active duty service; 
nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

9.  Degenerative disc disease of the lumbosacral spine was 
not incurred or aggravated in the veteran's active duty 
service; nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

10.  A sleep disorder was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

11.  Headaches were not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

12.  Depression was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

13.  Diverticulitis was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

14.  Hypertension was not incurred or aggravated in the 
veteran's active duty service; nor may it be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

15.  Heart disease was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

16.  Eczema was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

17.  The November 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1995); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1996).

18.  Evidence added to the record since the November 1996 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a bilateral foot 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2001 and September 2002, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, prior to adjudicating the claims, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for increased evaluations and for 
service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  In December 2004, the 
veteran again advised of the foregoing information.  She was 
also instructed what constituted new and material evidence 
sufficient to reopen a previously denied claim.  At that 
time, she was instructed to submit any evidence in her 
possession that pertained to her claim.  Although this last 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in June 2005, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of her claim and 
the late notice did not affect the essential fairness of the 
decision. 

Referable to the service connection claims, because service 
connection is denied, any question as to the appropriate 
disability ratings or effective dates is moot, and there can 
be no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits.  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured, from the New Orleans and Shreveport VA Medical 
Centers and their associated outpatient clinics.  Where 
appropriate, the veteran has been medically evaluated in 
conjunction with her claims.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Knees

One 10 percent rating was in effect for the veteran's 
bilateral knee disability prior to February 22, 2005, at 
which time, separate 10 percent ratings were established.  
These ratings were all established under 38 C.F.R. § 4.71a, 
DC 5010 (2006).  The veteran seeks separate and higher 
ratings from the outset of the appellate period.

DC 5010 directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
That code indicates that in the absence of limitation of 
motion, when x-rays show evidence of the involvement of two 
or more major joints, one 10 percent rating is warranted.  
When the arthritis causes limitation of motion, even if 
noncompensable, then a rating of 10 percent is for 
application for each major joint.  So, in order for the 
veteran to receive separate ratings for each knee prior to 
February 22, 2005, the evidence would need to show limitation 
of motion in each knee.  

In October 2002, the veteran's knees were formally examined 
by VA.  Each was found to exhibit a normal range of motion.  
While the veteran presented with complaints of pain 
periodically in the subsequent outpatient records, actual 
range of motion testing was not completed.  Thus, without 
documented limitation of motion prior to February 22, 2005, 
there is no basis in the record to grant separate ratings 
under that code.  

Alternately, if occasional incapacitating exacerbations are 
shown by the evidence, one 20 percent rating for the 
bilateral knee disability would be warranted under DC 5003.  
In this case, the outpatient records do not show that the 
veteran was rendered incapacitated by her knee disabilities.  
The evidence demonstrates that she had increasing difficulty 
negotiating stairs and walking or standing for prolonged 
periods of time.  See, e.g., outpatient notes dated in 
December 2002, February 2003, and June 2004.  At no point was 
she unable to ambulate, however.  Her gait remained normal.  
No swelling was noted on these occasions.  Therefore, the 
higher, 20 percent, rating is not warranted in this case.

On the veteran's February 2005 VA examination, limitation of 
motion of both knees was found.  Referable to the right knee, 
the veteran had normal extension, but her flexion was limited 
to 105 degrees (out of a possible 140 degrees).  She was able 
to flex her left knee to 110 degrees, while extension again 
was normal.  While these limitations are not compensable 
under 38 C.F.R. § 4.71a 5260 (which requires limitation of 
flexion to 60 degrees or less), this is sufficient to show 
limitation of motion for DC 5003, which then warrants a 
separate 10 percent rating for each knee.

A rating in addition to that based on arthritis may be 
granted when there is evidence of instability or recurrent 
subluxation of the knee joint.  38 C.F.R. § 4.71a, DC 5257 
(2006).  However, such has not been shown on this record.  
The October 2002 VA examination of the veteran's knees 
revealed that they were both stable to stress with 
tenderness.  While the veteran reported occasional giving 
way, the McMurray, Lachman, and anterior drawer tests were 
all negative, demonstrating that the ligaments of the knees 
were objectively stable.  Further testing in June 2004 
revealed stable ligaments bilaterally.  In particular, though 
the left knee had some valgus instability, the anterior 
drawer, posterior drawer, and McMurray tests were all 
negative for overall instability of the joint.  This was 
confirmed on the February 2005 examination, and the remainder 
of the outpatient clinical records do not contradict these 
findings.  Accordingly, a separate rating based on 
instability or subluxation is not warranted.

To recap, separate ratings for the veteran's knee 
disabilities are not warranted prior to February 22, 2005.  
Also, the 10 percent rating assigned to the bilateral 
disability prior to February 22, 2005 is appropriate.  From 
that date forward, separate 10 percent ratings are warranted.  
However, there is no basis to grant ratings higher than 10 
percent.



Fibromyalgia

Service connection was granted for fibromyalgia as of July 
13, 2001.  A 10 percent rating was established.  The veteran 
disagreed with her initial rating, and filed an appeal.  
Effective February 22, 2005, the rating was increased to 40 
percent. 

The rating schedule covers fibromyalgia under 38 C.F.R. § 
4.71a, Diagnostic Code 5025 (2006).  The baseline of the 
rating is when there is widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  A 10 percent rating is warranted for symptoms that 
require continuous medication for control.  A 20 percent 
rating is warranted for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  The maximum 40 percent 
rating is warranted for symptoms that are constant, or nearly 
so, and refractory to therapy.  

The evidence of record prior to February 2005 demonstrates 
that the veteran regularly sought treatment for joint pain at 
the outpatient clinic, both through regular pain management 
clinic appointments and several unscheduled visits for 
exacerbations.  This occurred on almost a monthly basis.  
This history of treatment for flare ups more nearly 
approximates the level of disability contemplated by the 20 
percent rating category.  These records show, however, that 
pain management therapy and physical therapy provided comfort 
and an ease in symptomatology.  Therefore, the 40 percent 
category, which requires constant symptoms and no relief from 
therapy, does not represent the veteran's disability picture 
prior to February 2005. 

The results of the VA examination on February 22, 2005 
demonstrate a worsening of the veteran's disability.  Her 
pain was described as daily, and did not have to be triggered 
by any type of activity to be present.  Muscle spasms were 
frequent, and she felt in a constant state of weakness.  Her 
headaches were occurring weekly.  Depression in association 
with the disability was noted.  The examiner noted that her 
fibromyalgia was "currently active" with "constant pain."  
This is sufficient to justify the maximum 40 percent rating 
as of the date of the exam.  

The veteran has not suggested that she be considered for an 
extra-schedular rating in excess of the 40 percent schedular 
rating in effect.  The Board, however, has  considered 
whether the record raises the matter under 38 C.F.R. § 
3.321(b)(1).  That regulation applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
In this case, there is no competent evidence that the 
disability at issue causes marked interference with 
employment, requires frequent hospitalizations, or otherwise 
produces impairment currently unrecognized by the Schedule.  
All of the symptoms she experiences are within the purview of 
DC 5025.  An extraschedular rating is not appropriate.  

In sum, a 20 percent rating is granted for the appellate 
period prior to February 22, 2005.  The currently assigned 40 
percent rating as of February 22, 2005 remains unchanged.


Left Ankle

The veteran's service-connected left ankle disability carries 
a current evaluation of 10 percent under DC 5271.  Under that 
rating code, ankle disabilities are rated based on limitation 
of motion.  38 C.F.R. § 4.71a, DC 5271 (2006).  Moderate 
limitation warrants a 10 percent rating, while marked 
limitation warrants a 20 percent rating.  

The veteran's 10 percent rating was granted based largely on 
results of range of motion testing conducted during the 
October 2002 VA examination.  At that time, the veteran had 5 
degrees of dorsiflexion (with normal being 20 degrees) and 25 
degrees of plantar flexion (with normal being 45 degrees).  
Also noted on objective examination was swelling.  
Degenerative joint disease was confirmed by x-ray.

The veteran underwent additional VA examination in February 
2005.  At that time, the veteran was unable to achieve 
dorsiflexion.  However, she had considerable improvement on 
plantar flexion testing, as she was able to flex to the 
nearly normal range of 40 degrees.  This was done with pain.  
Soft tissue swelling also was noted.  Concurrent outpatient 
clinical records demonstrate continued treatment, to include 
physical therapy, for painful motion.  

The veteran has moderate limitation of motion.  Though her 
dorsiflexion has worsened, her plantar flexion has greatly 
improved.  She is able to undergo physical therapy.  VA 
examination in 2005 showed no deformity of the ankle joint.  
Though "some pain" was noted, no additional limitation of 
motion was found with repetitive use.  Thus, the veteran's 
functional loss is considered minimal, and her current 10 
percent rating adequately compensates for the pain she 
experiences in range of motion testing.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Higher ratings available under other diagnostic codes 
pertaining to the ankle require ankylosis (or that the ankle 
joint is completely fixed and incapable of motion); malunion 
of bones, or surgical removal of the ankle bone.  38 U.S.C.A. 
§ 4.71a, DCs 5270, 5272, 5273, 5274 (2006).  The medical 
evidence of record does not support any of these findings.  
The 10 percent evaluation for the left ankle disability is 
appropriate.


Service Connection

The veteran seeks service connection for multiple disorders, 
which she contends initially manifested in service.  In order 
to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).


Rheumatoid Arthritis

The veteran's current diagnosis referable to this issue is 
somewhat unclear.  VA outpatient clinical records show a 
diagnosis of seronegative rheumatoid arthritis (RA).  See 
note dated in May 2004.  However, other clinical notes 
indicate that the veteran was discontinued on RA medication 
when the diagnosis of fibromyalgia was rendered, as it more 
adequately explained the veteran's symptoms.  See note dated 
in May 2002.  The veteran herself has sought clarification 
from VA doctors as to what the most appropriate diagnosis is, 
to no avail.

Assuming for the sake of this decision that the veteran does 
still carry a current diagnosis of seronegative RA, 
establishing service connection next requires evidence of an 
in-service incurrence.  Service medical records show that in 
March 1995, the veteran presented to sick call with 
complaints of pain in various joints.  Subsequent x-rays were 
negative.  In June 1995, an orthopedic consultation was 
completed by a Rheumatology Fellow.  The doctor found "no 
evidence of an underlying inflammatory rheumatic illness."  
He then stated that she had symptoms of a chronic pain 
syndrome that was fibromyalgia-like, but that she did not 
meet the strict criteria for the diagnosis.  The veteran 
separated without diagnosis of RA.  It is further noted that 
service connection has been established for fibromyalgia 
based in part on the June 1995 symptoms in service.  Thus, 
there is no basis for seeking further medical opinion as to 
whether RA was incurred in service.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  Accordingly, the second element of 
service connection is not met, as there is no in-service 
incurrence of the disease.  Direct service connection is not 
warranted.

Presumptive service connection is granted for chronic 
diseases such as arthritis if it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Here, post-service records do not 
confirm the diagnosis of seronegative RA until March 1997, 
nearly two years after the veteran's separation.  See VA 
Outpatient Clinic records.  Presumptive service connection 
is, therefore, not warranted.


Cervical Spine

The first element of service connection is met, in that the 
veteran carries a current diagnosis of degenerative 
spondylosis of the cervical spine.  See February 2002 x-ray 
reports, VA outpatient clinic.  The veteran's service medical 
records, however, are negative for any treatment or diagnosis 
of an in-service injury to her cervical spine.  Thus, the 
second element is not met, without which, direct service 
connection cannot be granted. 

Presuming for the sake of this decision that degenerative 
spondylosis is a form of arthritis, service connection may be 
established through the presumption for chronic diseases if 
it was manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Here, the veteran 
separated from service in June 1995.  While she presented 
with complaints of neck pain as early as March 2001, no 
diagnosis of degenerative spondylosis was rendered until x-
ray evidence revealed the same in February 2002.  The timing 
requirements having not been met, the presumption is not 
applicable.  


Lumbosacral Spine 

Current treatment records confirm that the veteran has 
degenerative disc disease (DDD) of the lumbosacral spine.  
See VA outpatient x-ray, dated in February 2002.  Thus, the 
first element of service connection is met.  Relative to the 
second element, the veteran presented to sick call with 
complaints of back pain on one occasion during her 18 years 
of service.  In March 1995, she reported pain in her hips, 
shoulders, and back.  The only diagnosis rendered was 
arthralgias, or joint pain.  An x-ray of the lumbosacral 
spine in April 1995 revealed normal alignment, disk spaces, 
and body heights.  It was a negative study.  

Post-service records are silent for complaints referable to 
the low back until October 2000, when a lumbar strain is 
noted in VA outpatient records.  Subsequent to that note, the 
next evidence of treatment is in April and July 2001, where 
she reported low back pain with no history of trauma.  In 
October 2001, she was involved in a motor vehicle accident 
which resulted in pain in her back, neck, and shoulders.  The 
balance of the records document the diagnosis of DDD and her 
treatment for the same.  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).  

Such an indication will be found when there is "medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this 
case, no competent medical professional has suggested a 
nexus.  Nor is there credible evidence of continuity of 
symptoms.  The veteran experienced back pain on one occasion 
in service in March 1995.  The record is then silent for 
similar complaints until October 2000.  This does not 
establish a record of consistency.  Therefore, VA is not 
required to seek a medical nexus opinion.  Without such, the 
third element of direct service connection is not 
established. 

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006). The record establishes, however, that 
the veteran's lumbosacral spine arthritis diagnosis was 
rendered in February 2002, more than one year from her 
separation.  Therefore, the presumption does not apply.




Sleep Disorder, Headaches, Depression, & Diverticulitis

The veteran seeks service connection for a sleep disorder, 
headaches, depression, and diverticulitis, all as secondary 
to her service-connected fibromyalgia.  It is not disputed 
that the veteran has these disabilities and that they are 
medically related to her service-connected fibromyalgia.  
However, separate ratings may not be assigned, as each 
already is encompassed in her rating for fibromyalgia.  Under 
diagnostic code 5025, the disease is rated based on 
musculoskeletal pain, fatigue, sleep disturbance, stiffness, 
paresthesias, headaches, irritable bowel symptoms, 
depression, anxiety, and Raynaud's-like symptoms.  38 C.F.R. 
§ 4.71a, DC 5025 (2006) (emphasis added).  While the veteran 
has assessed these conditions as severe enough to warrant 
additional (and separate) disability ratings, the governing 
regulations do not allow for it.  To do so would violate the 
law against pyramiding, which specifically states that the 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2006).  Service 
connection for these disorders as separately ratable 
disabilities must be denied.


Hypertension 

The first element of service connection is met, as the 
veteran carries a current diagnosis of hypertension.  See, 
e.g., VA outpatient clinical record dated in April 2004.  
However, the second element, requiring evidence of an in-
service incurrence of the disease, is not met.  

Service medical records are silent for any treatment or 
diagnosis of high blood pressure.  Post-service medical 
records demonstrate that the first documented diagnosis of 
the disease was in February 2002, during the course of the 
veteran's annual checkup with her primary care physician.  
From that date forward, the veteran's records document 
varying degrees of control of the disease.  Without symptoms 
or treatment in service for hypertension, direct service 
connection is not warranted.

Hypertension is considered a chronic disease subject to 
presumptive service connection if manifested within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Here, however, the 
veteran's first documented diagnosis of hypertension was in 
2002, some seven years after her separation, barring 
application of the presumption.  


Heart Disease & Eczema

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In this case, VA clinical records dated from April 1995 to 
June 2004 have been thoroughly reviewed.  While the veteran 
is treated for hypertension, she has not been found to have 
coronary artery disease or other disease process referable to 
the heart.  The most recent electrocardiogram (EKG) of 
record, dated in July 2004, showed no ischemia and no 
significant arrhythmia present.  Myocardial perfusion testing 
and stress effect testing that same month showed no evidence 
of exercise-induced myocardial ischemia or infarction.  While 
her chest x-ray in February 2005 showered borderline heart 
size or minimal cardiomegaly, no acute disease was found.  
Without evidence of current heart disease, service connection 
is not warranted.

Regarding eczema, though the veteran was treated for a rash 
on her face in August 1995, the extensive treatment records 
since then have not documented any further rash or skin 
disorder.  Again, absent evidence of a current disability, 
service connection cannot be granted.




New & Material Evidence

The veteran originally sought service connection for a 
bilateral foot disorder in April 1996.  The claim was denied 
by rating decision in November 1996.  Of record at that time 
were the veteran's service medical records, an October 1996 
VA examination, and outpatient clinical records dated from 
August 1995 to January 1996.  The veteran did not appeal the 
decision.

Applicable law provides that an unappealed rating decision is 
final and may not be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. § 7105 (West 1995); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (1996).  Whether new and 
material evidence has been submitted is determined based on 
the law in effect at the time the veteran submits an 
application to reopen the claim.  The veteran's application 
was received in July 2001.  Thus, "new and material 
evidence" is "evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).   

Since the November 1996 denial, the veteran has submitted VA 
outpatient treatment records that include a statement from a 
VA podiatrist.  This August 1999 statement indicates that the 
veteran's additional foot pathology is due to her disease 
that is responsible for joint pain.  He referred to this as 
seronegative arthritis; however, this diagnosis was later 
clarified as fibromyalgia.  Presuming this opinion to be 
credible for the limited purpose of ascertaining its 
materiality, the Board finds it to be new and material to the 
issue of whether the veteran's current foot pain is in any 
way related to her service, to include whether it is related 
to a service-connected disability.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).  The opinion is significant enough 
to be considered in rendering the decision.  New and material 
evidence having been submitted, the appeal is granted to the 
extent that the previously denied claim is reopened.




ORDER

A rating in excess of 10 percent for bilateral arthritis of 
the knees prior to February 22, 2005 is denied.

A rating in excess of 10 percent for arthritis of the right 
knee since February 22, 2005 is denied.

A rating in excess of 10 percent for arthritis of the left 
knee since February 22, 2005 is denied.

A 20 percent rating for fibromyalgia prior to February 22, 
2005 is granted, subject to regulations applicable to the 
payment of monetary benefits.

A rating in excess of 40 percent for fibromyalgia since 
February 22, 2005 is denied.

A rating in excess of 10 percent for residuals of a left 
ankle fracture is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for arthritis of the cervical spine is 
denied.

Service connection for arthritis of the lumbosacral spine is 
denied.

Service connection for a sleep disorder is denied.

Service connection for headaches is denied.

Service connection for eczema is denied.

Service connection for depression is denied.

Service connection for diverticulitis is denied.

Service connection for hypertension is denied.

Service connection for heart disease is denied.

New and material evidence having been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for bilateral foot problems 
is granted.

REMAND

Medical examination is required in conjunction with claims 
for increased ratings.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).  The veteran filed a claim for a 
compensable rating for her service-connected mitral valve 
prolapse in March 2002.  In October 2002, she underwent a VA 
heart examination; however, only hypertension was discussed.  
In February 2005, she underwent further VA examination.  
While some testing referable to the heart was recorded, no 
specific mention of the current status of mitral valve 
prolapse was made.  

The diagnostic code under which her disability is rated 
requires objective measurements of the level of physical 
activity, expressed numerically in METs, or metabolic 
equivalents, at which cardiac symptoms develop.  The February 
2005 examination results refer to a July 2004 nuclear 
medicine exercise tolerance test which noted the maximal work 
load of 10.10 METs in three stages.  The actual test results, 
however, are not in the file, and may contain relevant 
information on what symptoms the veteran experienced during 
this test.  It is also unclear whether the veteran's 
disability currently requires continuous medication.  Based 
on this information, an addendum to the February 2005 VA 
examination is required to fully assess the status of the 
veteran's service-connected heart disability.

Regarding the veteran's claim for service connection for a 
bilateral foot disorder, the relevant evidence of record 
presents medical questions yet to be resolved.  The veteran 
was treated in service on three occasions for foot pain.  In 
January 1979, she presented with complaints of "frozen 
toes" on the right foot.  In August 1979, she had severe 
heel pain.  On June 1995, she had unexplained bilateral foot 
pain.  Three months after her separation from service, an x-
ray of the right foot revealed "erosive changes" in her 
right great toe; however, subsequent x-ray in October 1996 
was a negative study.  Around the same time as this x-ray, 
the veteran continued to experience numbness in her right 
foot, and also was diagnosed with tender nodules in both 
feet, thought to be mild plantar fasciitis.  

While outpatient clinical records continue to document 
bilateral foot pain and plantar fasciitis, several things are 
still unclear to the Board, such as her exact current 
diagnosis referable to the feet and its etiology.  Because 
the veteran does carry a diagnosis of fibromyalgia which is 
characterized by joint pain, it is also unclear whether her 
current complaints referable to the feet are related to that 
disease.  As the Board may not substitute its own medical 
judgment for that of a professional's, remand is required to 
resolve these medical questions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991). 

Accordingly, these matters are remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.   Obtain VA outpatient clinical records 
from the New Orleans VAMC and associated 
outpatient treatment centers from June 2004 
to the present.  Specifically, ensure that 
nuclear medicine exercise tolerance test 
results from July 2004 are of record.  

2.  Forward the veteran's claims file to the 
examiner who conducted the February 2005 VA 
examination for an addendum.  The examiner 
should comment on the status of her service-
connected mitral valve prolapse based on a 
review of the record, to include whether she 
is on medication for the condition.  If 
further VA examination is deemed necessary, 
the veteran should be so scheduled, and 
claims folder forwarded.   

3.  Schedule the veteran for a VA foot 
examination to determine the nature and 
etiology of any foot disorder diagnosed.  All 
testing deemed necessary should be conducted 
on both feet.  In conjunction with the exam, 
the examiner is asked to review the claims 
file and render opinions as to the following:

a.  whether it is at least as likely as 
not (probability of fifty percent or 
more) that the veteran's current foot 
disorders are related to the instances 
of treatment in the service medical 
records for "frozen toes" or heel 
pain.

b.  whether the September 1995 x-ray 
which notes "erosive changes seen about 
the dip joint of the great toe" on the 
right foot can be considered 
documentation of arthritic changes of 
the right foot.  Attention is invited 
also to the subsequent October 1996 x-
ray reported in the VA examination of 
that date.

c.  whether the veteran's current 
bilateral foot pain is a manifestation 
of her service-connected fibromyalgia 
syndrome.  

4.  Thereafter, readjudicate the issues 
remaining on appeal.  If the determinations 
remain unfavorable to the veteran, she and 
her representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and her representative 
should be afforded the applicable time period 
in which to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but she may submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


